           Case 2:20-cv-01623-JAD-NJK Document 74 Filed 11/20/20 Page 1 of 2




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     ALI SHAHROKHI,
 7                                                         Case No.: 2:20-cv-01623-JAD-NJK
            Plaintiff(s),
 8                                                                      ORDER
     v.
 9                                                                   [Docket No. 63]
     JUDGE MATHEW HARTER, et al.,
10
            Defendant(s).
11
12         Pending before the Court is Plaintiff’s motion to extend the time to respond to Defendant
13 Judge Mathew Harter’s objections to Plaintiff’s requests for judicial notice and Defendants
14 Thomas Standish and Philip Spradling’s joinder to one of Defendant Harter’s objections, and to
15 reply to Defendants Standish and Spradling’s answer to Plaintiff’s complaint. Docket No. 63.
16 Defendant Harter filed a notice of non-opposition to the motion. Docket No. 73. Defendants
17 Standish and Spradling did not file a response and the time to do so has now passed. See Docket;
18 see also Docket No. 69. No reply is needed. The motion is properly resolved without a hearing.
19 See Local Rule 78-1. For the reasons discussed more fully below, the Court GRANTS in part and
20 DENIES in part Plaintiff’s motion.
21         On November 17, 2020, the Court issued an order instructing Defendants to file a response
22 to Plaintiff’s motion no later than November 19, 2020. Docket No. 69. On November 18, 2020,
23 Defendant Harter filed a notice of non-opposition to Plaintiff’s motion. Docket No. 73. To date,
24 Defendants Standish and Spradling have not filed a response. See Docket. Failure to respond to
25 a motion constitutes a consent to the granting of the motion. Local Rule 7-2(d). Further, in
26 examining the merits of the motion, the Court finds that there is good cause to extend the time for
27 Plaintiff to respond to Defendant Harter’s objections to his requests for judicial notice and
28

                                                    1
           Case 2:20-cv-01623-JAD-NJK Document 74 Filed 11/20/20 Page 2 of 2




 1 Defendants Standish and Spradling’s joinder to one of these objections. Thus, the Court will grant
 2 Plaintiff’s motion to extend the time to respond to these filings.
 3         Plaintiff’s motion also requests an extension to reply to Defendants Standish and
 4 Spradling’s answer to his complaint. Docket No. 63 at 1. However, a reply to an answer is not
 5 permitted unless the Court orders one to be filed. Fed.R.Civ.P. 7(a)(7). Thus, Plaintiff’s motion
 6 to extend the time to reply to Defendants Standish and Spradling’s answer will be denied.
 7         Accordingly, the motion is GRANTED with respect to Plaintiff’s request to extend the
 8 time to respond to Defendant Harter’s objections to his requests for judicial notice and Defendants
 9 Standish and Spradling’s joinder to one of Defendant Harter’s objections, and DENIED with
10 respect to Plaintiff’s request to extend the time to reply to Defendant Standish and Spradling’s
11 answer to his complaint. Docket No. 63. Plaintiff must file any responses to Defendants’
12 objections and joinder no later than December 4, 2020.
13         IT IS SO ORDERED.
14         Dated: November 20, 2020
15                                                               ______________________________
                                                                 Nancy J. Koppe
16                                                               United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
